Citation Nr: 9907922	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral hip injuries.

2.  Entitlement to service connection for a skin rash of the 
right side.

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for epicondylitis of 
the right elbow, claimed as a residual of an elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1976 
to July 1985 and from May 1987 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied 
entitlement to service connection for the disabilities at 
issue.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability of 
the hips.

2.  There is no competent evidence of a nexus between a 
current skin rash of the right side and active service.

3.  There is no competent evidence of a nexus between a 
current low back disability and active service.

4.  There is no competent evidence that the veteran currently 
has a disability of the right elbow.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic disability 
of the hips is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for a claimed skin rash 
of the right side is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for a chronic low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a chronic right 
elbow disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to these 
claims is whether the veteran has presented evidence that 
they are well grounded, that is, that they are claims which 
are plausible and meritorious on their own or capable of 
substantiation.  If he has not presented such evidence, his 
appeal must fail and the Board has no further duty to assist 
him in the development of his claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "where 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Court has further held that 
"Congress specifically limits entitlement for service 
connected disease or injury to cases or incidents that result 
in a disability.  In the absence of proof of a present 
disability, there could be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  A lay person is 
not competent to make a medical diagnosis which would relate 
a medical disorder to a specific cause.  Therefore, if the 
determinative issue is one of medical etiology or medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit, 5 Vet. App. 91.

The case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as truth for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993) 

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its state, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may be still well grounded or reopened on the basis of 
§ 3.303(b) if the condition is present during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Disability of the Hips

A review of the service medical records reflects that on one 
occasion in January 1995, the veteran was seen with a request 
to refill a prescription for Motrin for treatment of 
complaints of leg and hip pain.  A bone scan done in August 
1995 showed no abnormal findings of the lower thoracic and 
lumbosacral spine or the pelvis.  At the time of VA 
examination in May 1996, the veteran denied any specific 
bilateral hip injury, but complained of discomfort on 
palpation of the lower and upper back, and reported 
increasing pain in the hips over the previous three years.  
Clinical examination did not identify any abnormality of 
either hip.  The pertinent assessment was a history of mild 
bilateral hip pain.

The veteran was seen at a VA outpatient facility in January 
1997.  He complained of chronic musculoskeletal pain in the 
hips, knees, and lower back due to multiple parachute jumps.  
On examination there were no reported findings referable to 
the hips, and a hip disability was not diagnosed.

Subsequent medical evidence includes a report of a VA 
examination accorded the veteran in December 1997.  The 
veteran complained that his symptoms regarding the hips had 
persisted and become somewhat worse since the previous 
examination.  He stated that if he sat for any length of 
time, to include driving, sitting, or just being quiet for 
any length of time, he would have some initial stiffness and 
pain.  He indicated that this was bad enough in the morning 
that he had to take an anti-inflammatory agent of some sort 
to get himself going.  He stated that in general movement and 
activity would make the hips better.  Inactivity and rest 
would generally make the hips worse.

Examination of the hips showed extension bilaterally to 
30 degrees.  Adduction went from 0 to 25 degrees.  Flexion 
went from 0 to 125 degrees.  Internal rotation went to 
55 degrees and external rotation to 35 degrees, bilaterally.  
An X-ray study of the hips was interpreted as being normal.  
The pertinent examination diagnosis was "bilateral hip pain 
exacerbated by sitting and rest, made better by activity of 
unknown clinical significance."

As noted in the discussion above, in the absence of proof of 
a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223.  From a review of the 
entire evidence of record, it appears that the veteran has 
expressed complaints of pain involving both hips, but he has 
been accorded various studies and none of the studies has 
identified the presence of a current disability involving 
either hip.  X-ray study done by VA at the time of recent 
examination in December 1997 was entirely normal and clinical 
examination of the hips was unremarkable.  

The veteran has reported a continuity of hip pain since 
service.  He is competent to report such a continuity of 
symptomatology.  Savage.  He is not, however, competent to 
diagnose a current hip disability.  Grottveit.  Medical 
professionals have noted the veteran's complaints of pain, 
but a complaint of pain without a finding of any underlying 
cause, does not constitute a current disability.  See Evans 
v. West, 12 Vet. App. 22 (1998).

In the absence of competent evidence of a current disability 
the claim with regard to a claimed disability of the hips is 
not well grounded.  Winters v. West, No. 97-2180 (U. S. Vet. 
App. February 17, 1999).

Service Connection for a Rash

With regard to the claim for service connection for a rash on 
the right side, the Board notes that the service medical 
records are without reference to a rash of the right side.  
In his report of medical history made in conjunction with 
retirement examination in November 1995, the veteran 
indicated that he either had or had had a skin disease, but 
no explanation was provided.  Clinical examination at that 
time showed tinea corporis.  It was not indicated where in 
the body this was located.

The veteran was accorded a general medical examination by VA 
in May 1996.  His claims folder was available for review.  He 
reported that while stationed in Haiti, he developed a rash 
on the right side which was apparently diagnosed as a fungal 
rash.  He reported he was given various creams.  The rash was 
described as pretty well cleared up, but he referred to 
residual pruritus occasionally on the right side for which he 
sometimes took antihistamines.  Clinical examination showed 
no rashes of the skin.  The pertinent diagnosis was history 
of rash on the right side.

Of record are reports of periodic VA outpatient visits 
following service.  At the time of one such visit, in January 
1997, the veteran complained of a recurrent pruritus skin 
rash of the right lateral abdominal area.  Examination showed 
a patchy, red, excoriated area of the right lateral abdomen.  
The impressions included dermatitis of unknown etiology.

The veteran was accorded an examination for skin diseases by 
VA in December 1997.  He complained of itching.  He stated 
that occasionally the skin would get slightly red.  He 
continued to take antihistamines and apply steroid creams 
whenever the condition would flare up.

On examination of the skin he pointed to an area on the right 
abdominal and lateral aspect of the lower right side where he 
referred to an itchy pruritic area.  Examination, however, 
revealed no obvious rash.  No erythema or vesicles or lesions 
were noted.  The pertinent diagnosis was rash with possible 
fungal etiology with persistent pruritus, but with a notation 
that there was no clinical evidence of rash on current 
examination.

A skin condition, dermatitis, was found on VA outpatient 
treatment in January 1997.  This finding constitutes 
competent evidence of a current disability.  However, no 
medical professional has linked the dermatitis to service.  
The veteran has contended that his rash is related to 
service; however, as is pointed out above, the Court has held 
that a lay opinion as to etiology cannot constitute competent 
evidence of a nexus between a current disability and service.  
It is unclear whether the veteran is asserting that he has 
had a continuity of symptomatology since service.  Even 
assuming that he is making such an assertion, competent 
medical evidence would be needed to link the finding of 
dermatitis with that symptomatology.  Savage.  In the absence 
of competent evidence of a nexus between a current disability 
and service, the claim for service connection for a rash is 
not well grounded.


Entitlement to Service Connection for a Chronic Back 
Disability

A review of the service medical records is without reference 
to a low back disability.  In his report of medical history 
made in conjunction with the time of examination in November 
1995, the veteran referred to having or having had arthritis, 
rheumatism, or bursitis.  No elaboration was provided.  He 
denied ever having had or having recurrent back pain.  
Clinical evaluation at that time was without reference to a 
back abnormality.

When examined by VA in May 1996, he stated that the upper 
back between the shoulder blades caused discomfort and 
stiffness.  He indicated that he never saw anybody for it, 
except a medic who gave him anti-inflammatory medication.  On 
clinical examination there was no obvious curvature of the 
upper back.  The pertinent examination diagnosis was history 
of upper back discomfort.

As noted earlier, on VA outpatient treatment in January 1997, 
the veteran's complaints included pain of the low back due to 
parachute jumps.  There were no reported findings referable 
to the back.

The veteran was accorded another examination by VA in 
December 1997.  He stated that since the time of the previous 
examination, his upper back symptoms had pretty much cleared 
up, but he was now complaining that his lower back had 
worsened.  He described this as being associated with certain 
positional activities.  He claimed that if he was sitting on 
the floor and bending for any length of time, he would have 
trouble standing up and would experience aching and 
stiffness.  He denied any radicular symptomatology.  He 
frequently took an anti-inflammatory of some sort when the 
back "acted up."  He indicated that generally, it tended to 
get better with activities and was made worse with 
inactivity.

On clinical examination he was described as moving gracefully 
about the hallway and the examination room.  He dressed and 
undressed without difficulty.  He was able to toe and heel 
walk without difficulty.  He stood on each leg independently 
without significant difficulty.  Forward flexion was to 
85 degrees without any difficulty.  From 85 to 90 degrees, he 
went somewhat slowly and grimaced somewhat to get through the 
last 5 degrees.  Extension backward was to 35 degrees, 
lateroflexion was to 40 degrees, and rotation was to 
35 degrees, all bilaterally.

An X-ray study of the lumbosacral spine showed intervertebral 
disc space narrowing at the L5-S1 level.  This was noted to 
be either degenerative or developmental.  Otherwise, the 
study was described as normal.

The pertinent examination impression was "complaints of lower 
back pain and stiffness, positional in nature, again improved 
by activity and made worse by stooping and sitting for any 
length of time, again, of unknown clinical significance."

While the most recent medical examination of record, that 
being the examination in December 1997, contained X-ray 
evidence of intervertebral disc space narrowing of the low 
back, this was the first time any abnormality of the back was 
identified. There is no medical opinion attributing the disc 
space narrowing to the veteran's active service.  Although 
the veteran is competent to testify as to his inservice 
experiences and symptoms, where the determinative issue 
involves the question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses medical 
knowledge to render competent medical opinions.  Accordingly, 
in the absence of a nexus between the recently discovered 
abnormality and the veteran's service, the claim is not well 
grounded.

Service Connection for Epicondylitis of the Right Elbow

With regard to the claim for service connection for a chronic 
right elbow disability, a review of the service medical 
records reflects that on one occasion in July 1995, the 
veteran was seen for follow-up purposes for elbow pain.  The 
assessment was resolving lateral epicondylitis.  X-ray 
studies of the left elbow were interpreted as being normal.  
It does not appear there was a study done of the right elbow.

In his report of medical history made in conjunction with 
separation examination in November 1995, notation was made of 
chronic and continuous epicondylitis.  On examination, under 
summary of defects and diagnoses, notation was made of 
chronic epicondylitis.

When VA examined the veteran in May 1996, he reported that he 
was diagnosed as having bilateral epicondylitis in 1994 or 
1995.  He claimed that he was issued bands at that time to 
wear on his shoulders and he said these helped.  He said he 
had stopped using the elbows very much since getting out of 
service, and indicated that his elbows were somewhat better 
at the present time.  Current examination of the elbows 
showed no redness, distortion, effusion, or other problem.  
Supination was to 5 degrees and pronation was 80 degrees.  
Function was to 135 degrees bilaterally.  An X-ray study of 
the elbows was normal.  The pertinent examination diagnosis 
was history of bilateral epicondylitis, stable.

The subsequent medical evidence includes a report of VA 
examination of the veteran in December 1997.  The veteran 
stated that his symptoms had not changed since the previous 
examination.  Generally, he did not recognize the elbows as a 
major problem, but he indicated that occasionally if he 
overworked them he might have some mild achiness and 
stiffness.  He reported this never prevented him from 
engaging in any activities that he wanted to.  On current 
examination, the right elbow had pronation to 80 degrees and 
supination to 85 degrees.  Flexion was from 0 to 145 degrees.  
There was no redness or distortion.  An X-ray study of both 
elbows was interpreted as normal.

The pertinent examination diagnosis was "right elbow pain 
with infrequent stiffness and pain with no apparent clinical 
significance."

From a review of the records above, it appears that the 
veteran did have problems with his elbows during service, but 
the medical treatment and evaluation he was accorded did not 
identify the presence of a chronic disability involving the 
elbows.  An X-ray study of the left elbow in 1995 was 
interpreted as being normal.  Further, X-ray studies of both 
elbows done by VA in late 1997 were also normal.  A chronic 
disability involving the elbows was not identified at the 
time of the December 1997 VA examination and in the absence 
of competent evidence of a current chronic disability, the 
claim is not well grounded.  Service connection is not 
granted for symptoms only.  Winters v. West, No. 97-2180 (U. 
S. Vet. App. February 17, 1999).

As noted above, while the veteran is competent to testify as 
to whether or not he had problems with his elbows during 
service, where the determinative issue involves a question of 
medical diagnosis or causation only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not show that the 
veteran currently possesses the degree of medical knowledge 
that would render his opinion as to medical diagnosis or 
causation competent.  Accordingly, he is not competent to 
relate any inservice elbow problems to any current 
disability, or to diagnose a current disability.

The veteran has not reported the existence of any evidence 
that could serve to render his claim well grounded.  The 
Board notes that the RO has informed the veteran of the 
evidence necessary to make his claims well grounded in its 
notices of decisions and in the statement of the case and the 
March 1998 supplemental statement of the case.


ORDER

Service connection for claimed residuals of bilateral hip 
injuries is denied.

Service connection for a rash on the right side is denied.

Service connection for a chronic low back disability is 
denied.

Service connection for chronic epicondylitis of the right 
elbow is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


